83671: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-15889: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83671


Short Caption:GAMBOA VS. GAMBOA (CHILD CUSTODY)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - D606476Classification:Civil Appeal - Family Law - Child Custody/Proper Person


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:11/09/2021 / Kunin, IsraelSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:


Expedited





+
						Party Information
					


RoleParty NameRepresented By


AppellantJazleen Gamboa
					In Proper Person
				


RespondentJose GamboaGregory G. Gordon
							(Gregory Gordon Law, PC)
						





Docket Entries


DateTypeDescriptionPending?Document


10/25/2021Filing FeeFiling Fee due for Appeal. (SC)


10/25/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-30672




10/25/2021Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 7 days. (SC)21-30675




10/25/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)21-30677




10/25/2021Notice of Appeal DocumentsFiled Copy of District Court Exhibit. (SC)21-30706




11/02/2021Fast Track BriefFiled Fast Track Statement Child Custody. (REJECTED PER PHONE CALL) (SC)


11/02/2021Docketing StatementFiled  Docketing Statement Civil Appeals. (SC)21-31466




11/02/2021Docketing StatementFiled Case Appeal Statement. (SC)


11/02/2021Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)21-31564




11/05/2021Filing FeeE-Payment $250.00 from David L. Mann. (SC)


11/08/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-32027




11/09/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Israel Kunin. (SC)21-32142




11/29/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for January 19, 2022, at 9:00 AM. (SC)21-33918




01/19/2022Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: March 14, 2022, at 9:00 am. (SC).22-01995




03/10/2022MotionFiled Appellant's Motion to Withdraw as Attorney for Appellant. (SC)22-07624




03/11/2022Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: April 27, 2022, at 10:00 am. Respondent's attorney filed a motion to withdraw. (SC).22-07779




03/28/2022Order/ProceduralFiled Order Granting Motion. The clerk shall remove attorney David L. Mann from the docket of this appeal. Appellant's notice of appearance due: 30 days. The timelines for further settlement proceedings are stayed pending further order of this court.  (SC)22-09562




04/14/2022Letter/IncomingFiled Proper Person Letter (Appellant's response to court's order informing the court that she will not be retaining new counsel).22-11896




04/19/2022Settlement Order/ProceduralFiled Order Removing From Settlement Program and Reinstating Deadlines for Filing Required Documents.  Because appellant is proceeding on appeal in pro se, we remove this appeal from the settlement program.  We reinstate the briefing of this appeal.  The clerk of this court shall send the parties the instructions and notice regarding deadlines that govern this appeal.  (SC)22-12344




04/19/2022Notice/OutgoingIssued Notice Regarding Deadlines/Fast Track Child Custody.  (SC)22-12348




05/02/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's transcript request form due: May 10, 2022. Appellant's docketing statement due: May 17, 2022. (SC)22-13787




05/10/2022Transcript RequestFiled Civil Proper Person Transcript Request Form. (SC)22-14832




05/16/2022MotionFiled Proper Person Appellant's Motion to Withdraw Supreme Court Case.  (SC)22-15469




05/16/2022Notice/OutgoingIssued Notice to Provide Proof of Service - Proper Person Appellant's Motion to Withdraw Supreme Court Case.  Due date: 7 days.22-15475




05/18/2022MotionFiled Respondent's Non-Opposition to Appellant's Motion to Withdraw Appeal. (SC)22-15761




05/19/2022Order/DispositionalFiled Order/Voluntary Dismissal.  Appellant's motion for a voluntary dismissal of this appeal is granted.  This appeal is dismissed.  Case Closed/No Remittitur Issued.  (SC)22-15889





Combined Case View